DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, filed on 1/18/2022, pages 4-5, with respect to claim 11, have been fully consider, but they are not persuasive.
	Applicant argues WU fails to teach or suggest the claim limitation: “apply a common configuration for an uplink BWP and a downlink BWP provided in system information”. The examiner respectfully disagrees.
	As presented in the Office Action, Wu [0052] the UE may receive a first RRC message including the system information block [0049] broadcasted by the first BS in the second DL BWP (i.e., common configuration in the SIB broadcasted by the first BS). [0060-0061] the UE may receive the system information block included in the first RRC message broadcasted by the first BS. Where the first RRC message (i.e., SIB) configures the UE to release the first DL BWP and the first UL BWP. The UE may apply the RRC message (i.e., SIB) broadcasted by the first BS to perform a random access (RA) in the initiating the RRC Connection Reestablishment procedure. For example, the UE transmits a RA preamble in the first UL BWP (e.g. to the first BS) and receives a random access response (RAR) in the first DL BWP (e.g. from the first BS). Then the UE may transmit a RRC Connection Reestablishment Request message in the first UL 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chih-Hsiang Wu (US 2019/0045571), hereinafter Wu. 
Regarding Claim 11, Wu teaches a user equipment (UE) comprising: 
releasing circuitry ([Para. 0020-0022] Fig. 2 shows a schematic diagram of a communication device 20 (i.e., UE) including a processing circuit 200) configured to release a dedicated uplink bandwidths part (BWP) configuration and a dedicated downlink BWP configuration, upon initiation of a radio resource control (RRC) connection re-establishment ([Para. 0037-0038, 0060, 0079-0080] describes the UE 
control circuitry ([Para. 0020-0022] Fig. 2 shows a schematic diagram of a communication device 20 (i.e., UE) including a processing circuit 200) configured to apply a common configuration for an uplink BWP and a downlink BWP provided in system information ([Para. 0052, 0060-0061] the UE may receive a first RRC message including the system information block [0049] broadcasted by the first BS in the second DL BWP (i.e., common configuration in the SIB broadcasted by the first BS).  Where the first RRC message (i.e., SIB) configures the UE to release the first DL BWP and the first UL BWP. The UE may apply the RRC message (i.e., SIB) broadcasted by the first BS to perform a random access (RA) in the initiating the RRC Connection Reestablishment procedure. For example, “the UE transmits a RA preamble in the first UL BWP (e.g. to the first BS) and receives a random access response (RAR) in the first DL BWP (e.g. from the first BS). Then the UE may transmit a RRC Connection Reestablishment Request message in the first UL BWP (e.g. to the first BS) and receive a RRC Connection Reestablishment message in the first DL BWP (e.g. from the first BS).”

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140334389, Abdel-Samad et al. discloses Stopping a random access procedure.
US 20170086254, Lee et al. Method for handling of data transmission and reception for senb related bearer release at a user equipment in a dual connectivity system and device therefor.
US 20180124612, Babaei et al. discloses Dual connectivity with licensed assisted access.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413